This opinion is subject to administrative correction before final disposition.




                             Before
             STEPHENS, ATTANASIO, and DEERWESTER
                    Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                      David I. WEAVER
       Aviation Machinist’s Mate Third Class (E-4), U.S. Navy
                             Appellant

                             No. 202100194

                        _________________________

                          Decided: 15 March 2022

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                              Military Judge:
                              Hayes C. Larsen

 Sentence adjudged 14 April 2021 by a special court-martial convened at
 Naval Station Norfolk, Norfolk, Virginia, consisting of a military judge
 sitting alone. Sentence in the Entry of Judgment: reduction to E-1, con-
 finement for 180 days, and a bad-conduct discharge.

                            For Appellant:
                  Captain Daniel J. McCoy, JAGC, USN

                        _________________________

      This opinion does not serve as binding precedent under
            NMCCA Rule of Appellate Procedure 30.2(a).

                        _________________________
                 United States v. Weaver, NMCCA No. 202100194
                               Opinion of the Court

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. 1
   The findings and sentence are AFFIRMED.


                                     FOR THE COURT:




                                     RODGER A. DREW, JR.
                                     Clerk of Court




   1   Articles 59 & 66, Uniform Code of Military Justice, 10 U.S.C. §§ 859, 866.


                                            2